FILED
                            NOT FOR PUBLICATION                             JUN 29 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                         No. 11-10303

               Plaintiff - Appellee,              D.C. No. 2:07-cr-00493-GEB

  v.
                                                  MEMORANDUM *
ISMAEL ARIZAGA RAMOS, a.k.a.
Ismael Ramos Arizaga, a.k.a. Ismael
Arizaga-Ramos, a.k.a. Arriaga Franco,

               Defendant - Appellant.



                    Appeal from the United States District Court
                        for the Eastern District of California
                   Garland E. Burrell, Jr., District Judge, Presiding

                              Submitted June 26, 2012 **

Before:        SCHROEDER, HAWKINS, and GOULD, Circuit Judges.

       Ismael Arizaga Ramos appeals from the 96-month sentence imposed

following his guilty-plea conviction for being a deported alien found in the United




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
States, in violation of 8 U.S.C. § 1326. We have jurisdiction under 28 U.S.C.

§ 1291, and we affirm.

      Ramos contends that the district court relied upon a clearly erroneous fact at

sentencing. The district court did not rely on the future location of Ramos’s

family.

      Ramos next contends that the district court abused its discretion by failing to

grant him a departure for cultural assimilation. Ramos also argues that his

sentence is substantively unreasonable because the district court failed to take into

account that his past criminal history was influenced by mental illness, because the

government delayed in prosecuting him, and because U.S.S.G. § 2L1.2(b)(1)(A)

lacks a sound policy rationale. The sentence at the top of the advisory Sentencing

Guidelines range is substantively reasonable in light of the 18 U.S.C. § 3553(a)

sentencing factors and the totality of the circumstances, which include a criminal

and immigration history that underscores the need to protect the public, afford

adequate deterrence and promote respect for the criminal and immigration laws of

the United States. See United States v. Carty, 520 F.3d 984, 993 (9th Cir. 2008)

(en banc); U.S.S.G. § 2L1.2 cmt. n.8.

      AFFIRMED.




                                           2                                    11-10303